

Exhibit 10(u)
TRUST AGREEMENT


THIS TRUST AGREEMENT, effective as of October 1, 2006, is made by and between
DNB FINANCIAL CORPORATION ("Company") and DNB FIRST, NATIONAL ASSOCIATION
("Trustee").


WHEREAS, the Company has adopted the nonqualified deferred compensation Plans
listed in Appendix A (individually, a “Plan” and collectively, the "Plans");


WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Plans with respect to the individuals participating in the Plans and
their beneficiaries (individually a "Participant" and collectively the
"Participants");


WHEREAS, the Company wishes to establish a trust (the "Trust") and to contribute
to the Trust the assets that shall be held therein, subject to the claims of the
Company's creditors in the event of the Company's Insolvency, as defined in
Section 4, until paid to Participants in such manner and at such times as
specified in the Plans and this Trust Agreement;


WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of any Plan subject to the
Employee Retirement Income Security Act of 1974, as amended, ("ERISA") as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees, or benefits under
any excess benefit plan as that term is defined in Section 3(36) of ERISA to
certain employees in excess of the limitations on contributions and benefits
imposed by Section 415 of the Internal Revenue Code of 1986, as amended (the
“Code”); and;


WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide a source of funds to meet its liabilities under the Plans.


NOW THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:


Section 1. Establishment of Trust.


(a) The Company hereby establishes the Trust with the Trustee, consisting of
such sums of money and other property acceptable to the Trustee as from time to
time shall be paid and delivered to and accepted by the Trustee from the Company
(the "Trust Fund"). The Trustee shall have no duty to determine or collect
contributions under the Plans and shall have no responsibility for any property
until it is received and accepted by the Trustee. The Company shall have the
sole duty and responsibility for the determination of the accuracy or
sufficiency of the contributions to be made under the Plans. All such money and
other property paid or delivered to and accepted by the Trustee shall become the
principal of the Trust to be held, administered and disposed of by the Trustee
as provided in this Trust Agreement.


 
 

--------------------------------------------------------------------------------

 
(b) The Trust hereby established shall be irrevocable; notwithstanding the fact
that the Trust is irrevocable, the Company may terminate the Plans (or any of
them) at any time.


(c) The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as amended, and shall be construed accordingly. The
Company represents and warrants to the Trustee that: (i) no Plan for which
benefits are or may become payable under this Trust is or shall be subject to
Part 4 of Title I of ERISA; and (ii) any Plan subject to ERISA covers, and will
cover, only (x) a select group of management or highly compensated employees as
contemplated by Section 401(a) of ERISA and interpretations, opinions, and
rulings of the Department of Labor thereunder or (y) Participants in an excess
benefit plan as defined in Section 3(36) of ERISA.


(d) The principal of the Trust and any earnings thereon shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
purposes of paying Participants under the Plans, expenses of the Trust and, in
the event of Insolvency, obligations of the Company to its general creditors as
herein set forth. The Participants and their beneficiaries shall have no
preferred claim on, nor any beneficial ownership interest in, any assets of the
Trust. Any rights created under the Plans and this Trust Agreement shall be
unsecured contractual rights of the Participants and their beneficiaries against
the Company. Any assets held by the Trust will be subject to the claims of the
Company's general creditors under federal and state law in the event of
Insolvency, as defined in Section 4(a) herein.


(e) In addition to the contributions necessary to meet the Trust Funding
Requirement (as defined in Section 2), the Company, in its sole discretion, may
at any time, or from time to time, make additional deposits of cash or other
property in trust with the Trustee to augment the principal to be held,
administered and disposed of by the Trustee as provided in this Trust Agreement.
Neither the Trustee nor any Participant or beneficiary shall have any right to
compel such additional deposits.


Section 2. Trust Funding Requirement


From time to time but in no event less frequently than monthly, the Company
shall contribute to the Trust (in cash, shares of Company common stock or other
stock for which Company common stock has been exchanged in accordance with the
applicable Plans (“Stock”) or other property as provided or permitted by the
respective applicable Plans) the amounts the Company is obligated to credit to
each Participant’s account under a Plan (herein, a “Deferred Compensation
Account”), except that no amounts shall be contributed during any period to the
extent necessary to avoid the application of Section 409A(b)(3) of the Code (as
amended by the Pension Protection Act of 2006). The Deferred Compensation
Account of each Participant shall be separate and segregated from the Deferred
Compensation Accounts of other Participants, but the Trustee shall nevertheless
be authorized to commingle cash or hold shares of Stock in a single name or in
one or more aggregate certificates or in book entry, or in one or more accounts
under the Company’s dividend reinvestment plan, for purposes of achieving
economies or efficiencies in investments or administration or complying with the
provisions of this Trust Agreement, so long as the Trustee maintains records
identifying the interests of each Participant
 
 
-2-

--------------------------------------------------------------------------------

 
therein. The Trustee may commingle the cash allocable to individual Accounts
that would not otherwise be sufficiently large to purchase whole shares of
Stock, for purposes of investing it in Stock, but only to the extent that the
Trustee maintains records showing the fractional shares thereof allocable to
each Account.


Section 3. Payments to Plan Participants and Their Beneficiaries.


(a) The Company shall deliver to the Trustee a schedule (the "Payment Schedule")
that indicates the amounts payable in respect of each Participant and that
provides a formula or other instructions acceptable to the Trustee for
determining the amounts so payable, the form in which such amount is to be paid
(as provided for or available under the applicable Plan), and the time of
commencement for payment of such amounts. The Company shall be responsible for
notifying the Trustee of any change in the information on the Payment Schedule.
Except as otherwise provided herein, the Trustee shall make payments to the
Participants (including beneficiaries) in accordance with such Payment Schedule.


(b) It is the intent of the Company and the Trustee that the Company shall be
responsible for determining and effecting all federal, state and local tax
aspects of the Plans and the Trust Fund, including without limitation income
taxes payable on the Trust Fund's income, if any, any required withholding of
income or other payroll taxes in connection with the payment of benefits from
the Trust Fund pursuant to the Plans, and all reporting required in connection
with any such taxes. To the extent that the Company is required by applicable
law to pay or withhold such taxes or to file such reports, such obligation shall
be a responsibility allocated to the Company, as the case may be, hereunder. To
the extent the Trustee is required by applicable law to pay or withhold such
taxes or to file such reports, the Company shall inform the Trustee of such
obligation, shall direct the Trustee with respect to the performance of such
obligations and shall provide the Trustee with all information required by the
Trustee to meet such obligations. Notwithstanding the foregoing, the Company may
elect to pay any applicable taxes directly. In the event the Company pays taxes
directly, such amounts may be reimbursed from Trust assets by the Trustee,
provided that the Company certifies the amount of taxes paid directly and
instructs the Trustee to remit a reimbursement of such taxes to the Company.


(c) The entitlement of a Participant (including any beneficiaries) to benefits
under a Plan shall be determined by the Company or such party as it shall
designate under the applicable Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan. The Company
shall notify the Trustee of such determination and shall direct commencement of
payments of such benefits.


(d) The Company may make payment of benefits directly to the Participants as
they become due under the terms of the Plans. The Company shall notify the
Trustee of its decision to make payment of benefits directly prior to the time
such amounts are payable. If requested by the Company, the Trustee shall
reimburse the Company for any benefits under a Plan and Trust which are paid by
the Company or otherwise satisfied. In addition, if the principal of the Trust,
together with any earnings thereon, are not sufficient to make payment of
benefits in accordance with the terms of the Plans, the Company shall
immediately make up the balance of each such
 
 
-3-

--------------------------------------------------------------------------------

 
payment as it falls due. The Trustee shall notify the Company when principal and
earnings are not sufficient.


Section 4. Trustee Responsibility regarding Payments to Trust Beneficiary When
Company Is or Is Alleged to Be Insolvent.


(a) The Trustee shall cease payment of benefits to the Participants and their
beneficiaries if the Company is Insolvent. The Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code. A determination
of Insolvency under the terms of this Trust Agreement does not constitute an
admission of insolvency by the Company for any other purpose.


(b) At all times during the continuance of this Trust, as provided in Section
1(d) hereof, the principal and income of the Trust shall be subject to claims of
general creditors of the Company under federal and state law as set forth below.


(1) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing of the Company's Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Participants and their beneficiaries.
In all cases, the Trustee shall be entitled to conclusively rely upon the
written certification of the Board of Directors or the Chief Executive Officer
of the Company when determining whether the Company is Insolvent.


(2) Unless the Trustee has received notice from the Company or a person claiming
to be a creditor alleging that the Company is Insolvent, the Trustee shall have
no duty to inquire whether the Company is Insolvent. The Trustee may in all
events rely on such evidence concerning the Company's solvency as may be
furnished to the Trustee and that provides the Trustee with a reasonable basis
for making a determination concerning the Company's solvency.


(3) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to the Participants or their beneficiaries
and shall hold the assets of the Trust for the benefit of the Company's general
creditors except that the Trustee's fees and expenses may continue to be paid
pursuant to Section 11 subject to any applicable bankruptcy rules. Nothing in
this Trust Agreement shall in any way diminish any rights of the Participants or
their beneficiaries to pursue their rights as general creditors of the Company
with respect to benefits due under the Plans or otherwise.


(4) The Trustee shall resume the payment of benefits to the Participants or
their beneficiaries in accordance with Section 3 of this Trust Agreement only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent).


 
-4-

--------------------------------------------------------------------------------

 
(c) Provided that there are sufficient assets if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 4(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
Participants or their beneficiaries under the terms of the Plans (as certified
to the Trustee by the Company) for the period of such discontinuance less the
aggregate amount of any payments made to the Participants or their beneficiaries
by the Company in lieu of the payments provided for hereunder during any such
period of discontinuance.


Section 5. Payments to Company.


Except as otherwise specifically provided in this Trust Agreement, the Company
shall have no right or power to direct the Trustee to return to the Company or
to divert to others any of the Trust assets before all payment of benefits has
been made to the Participants and their beneficiaries pursuant to the terms of
the Plans (as certified to the Trustee by the Company). Notwithstanding the
above, the Company may direct the Trustee to transfer to the Company Trust Fund
assets in an amount necessary to avoid triggering taxable income to a
Participant or beneficiary if such Participant or beneficiary would be required
to recognize income tax on such funds if they remain in the Trust. The Trustee
shall be entitled to rely solely on the Company's representation that the amount
directed to be returned to the Company could become taxable to a Participant or
beneficiary and shall have no duty to review the Company's determination of the
amount.


Section 6. Investment and Administrative Authority.


(a) Prior to a “Change of Control” (as defined in Section 12 of this Agreement)
the Company shall establish and maintain written investment guidelines (the
"Investment Guidelines"), which may be revised by the Company from time to time
consistent with the provisions of the applicable Plans, for the investment of
the assets in the Trust Fund. The Trust Fund shall at all times be managed in
accordance with the Investment Guidelines then in effect. The Company may
appoint and remove one or more investment managers from time to time to manage
specified portions of the Trust Fund. To the extent that assets of the Trust
Fund are not so managed by an investment manager appointed by the Company, the
Company shall manage all such assets. The Company and each investment manager
shall designate in writing the persons who are authorized to represent such
party in dealing with the Trustee. Except as provided in subsection (b) below,
the Trustee shall have no investment duties for the Trust Fund. The Trustee
shall have no duty to inquire whether investment directions received from the
Company or an investment manager are in accordance with the terms of any Plan or
the Investment Guidelines, or to review the assets purchased, retained or sold.


(b) After a Change of Control, the Trustee shall have and exercise sole
investment discretion with respect to all of the Trust Fund in accordance with
the Investment Guidelines in effect immediately prior to a Change of Control, a
copy of which shall be provided prior to a Change of Control to the Trustee by
the Company. The Trustee's sole responsibility with regard to investment
discretion shall be to exercise such discretion in accordance with the
Investment Guidelines. Thereafter, the Investment Guidelines may be changed from
time to time by mutual agreement of the Trustee and the Company. The Trustee
may, in its sole discretion, appoint,
 
 
-5-

--------------------------------------------------------------------------------

 
retain or terminate an investment manager (including any affiliate of the
Trustee) to manage all or a portion of the Trust Fund in accordance with the
current Investment Guidelines.


(c) In addition to those powers conferred by law, the Trustee shall have the
following powers:


(1) The Trustee may invest and reinvest the principal and income of the Trust
and keep it invested, without distinction between principal and income, as
provided in the Investment Guidelines.


(2) The Trustee may collect and receive any and all money and other property due
the Trust and give full discharge therefor.


(3) The Trustee may settle, compromise or submit to arbitration any claims, debt
or damages due or owing to or from the Trust; the Trustee may also commence or
defend suits or legal proceedings to protect any interest of the Trust, and may
represent the Trust in all suits or legal proceedings in any court or before any
other body or tribunal.


(4) The Trustee may take all action necessary to pay for authorized
transactions, including the temporary advancement of cash or securities to
settle security purchases and/or foreign exchange or contracts for foreign
exchange and any property at any time held in the Trust Fund shall be security
therefore to the extent of such advancement until it is repaid.


(5) The Trustee may appoint custodians, subcustodians or subtrustees, domestic
or foreign (including affiliates of the Trustee), as to part or all of the
Trust. The Trustee shall not be responsible or liable for any losses or damages
suffered by the Company arising as a result of the insolvency of any custodian,
subcustodian or subtrustee, except to the extent the Trustee was negligent in
its selection or continued retention of such custodian, subcustodian or
subtrustee. In no event shall Trustee be liable for the acts or omissions of any
custodian, subcustodian or subtrustee appointed pursuant to the direction of the
Company or an investment manager.


(6) The Trustee may hold property in nominee name, in bearer form, or in book
entry form, in a clearinghouse corporation or in a depository (including an
affiliate of the Trustee), so long as the Trustee's records clearly indicate
that the assets held are a part of the Trust. The Trustee shall not be
responsible for any losses resulting from the deposit or maintenance of
securities or other property (in accordance with market practice, custom, or
regulation) with any recognized foreign or domestic clearing facility,
book-entry system, centralized custodial depository, or similar organization.


(7) The Trustee may generally do all acts, whether or not expressly authorized,
which the Trustee may deem necessary or desirable for the protection of the
Trust.


(d) Notwithstanding any other provision of this Agreement, to the extent that a
Plan or applicable Investment Guidelines permit or require investment of Trust
assets in Stock, the Trustee shall be authorized to accept, hold and purchase
Stock, reinvest income in Stock, and otherwise administer Stock for the benefit
of Participants, without any obligation to diversify
 
 
-6-

--------------------------------------------------------------------------------

 
investments or investment risk for the benefit of any Participant, and without
regard to any “prudent investor” or similar laws or rules, and notwithstanding
that the Trustee may be affiliated with the Company or otherwise personally
interested in the Company, the Stock or any transactions in Stock; and the
Trustee shall have no obligation to refrain from self-dealing in connection with
any Stock or any interests in Stock administered by the Trustee. Without
limiting the foregoing, the Trustee shall not be obligated, even when requested
by a Participant, to sell or otherwise dispose of any Stock prior to
distribution of the Stock to the Participant in accordance with the provisions
of the applicable Plan, the Participant’s applicable elections, and this Trust
Agreement. The Company, and by agreeing to defer compensation subject to this
Trust Agreement each Participant, for themselves and their respective successors
and heirs, hereby severally release, hold harmless and indemnify the Trustee,
all successors to the Trustee in such capacity, and each of their agents and the
respective successors, personal representatives and heirs of each of the
foregoing, from and against all liability (including without limitation due to
claims of negligence), loss, cost, damages (including without limitation
consequential damages, lost profits, loss of expectation and punitive or
exemplary damages of all kinds) and expense (including without limitation
attorneys fees and costs of litigation) which the Company or any Participant or
Participant’s personal representatives, heirs or beneficiaries may now or
hereafter suffer or incur by virtue of the Trustee’s acting or omitting to act
based on the authority granted to the Trustee in this subsection. The provisions
of this subsection shall survive the termination of this Trust Agreement.


(e) Neither the Company nor the Trustee shall have discretion to vote any shares
of Stock except pursuant to instructions received from Participants. The Trustee
shall be authorized, in its discretion, to take either of the following actions
in connection with shareholders meetings or other circumstances where a
Participant’s vote, approval or other action is requested: (i) to forward to
each Participant the materials received by the Trustee for the Participant with
respect to the vote, approval or other action, along with a notification to the
Participant to deliver the proxy card or other voting, approval or other
materials directly to the Company or elsewhere as the Company shall direct; or
(ii) to forward to each Participant copies of the materials received with
respect to the vote, approval or other action, along with a notification to the
Participant that the Trustee will vote or withhold votes, or provide or withhold
other approvals or actions, with respect to shares of Stock held in the
Participant’s deferred compensation account, only according to instructions
received from the Participant. In the case described in clause (ii) of this
subsection: (A) the Trustee shall have no authority to take any action with
respect to a vote, approval or other action requested of any Stock held in a
Participant’s deferred compensation account in the absence of instructions from
the Participant; and (B) the Trustee shall only be authorized to vote or give
approval or take other actions with respect to fractional interests in any Stock
held in a Participant’s deferred compensation account to the extent that the
Participant would have such authority if such Stock were held directly by such
Participant. The Company agrees, to the extent requested by the Trustee, to: (I)
provide to the Trustee such numbers of copies of materials being distributed to
shareholders as the Trustee may request in order to fulfill the Trustee’s
obligations to Participants under this Trust Agreement with respect thereto; and
(II) deliver such materials directly to Participants, along with any
notification or other materials required by the Trustee, to addresses to be
provided by the Trustee.


 
-7-

--------------------------------------------------------------------------------

 
Section 7. Settlement and Income; Market Practice Settlements.


(a) In accordance with the Trustee's standard operating procedure, the Trustee
shall credit the Trust Fund with income, which shall include interest, dividends
and return of capital, and maturity proceeds on securities on contractual
payment date net of any taxes or upon actual receipt. To the extent the Trustee
credits income on contractual payment date, the Trustee may reverse such
accounting entries to the contractual payment date if the Trustee reasonably
believes that such amount will not be received.


(b) In accordance with the Trustee's standard operating procedure, the Trustee
will attend to the settlement of securities transactions on the basis of either
contractual settlement date accounting or actual settlement date accounting. To
the extent the Trustee settles certain securities transactions on the basis of
contractual settlement date accounting, the Trustee may reverse any entry
relating to such contractual settlement if the Trustee reasonably believes that
such amount will not be received.


(c) Settlements of transactions may be effected in trading and processing
practices customary in the jurisdiction or market where the transaction occurs.
The Company acknowledges that this may, in certain circumstances, require the
delivery of cash or securities (or other property) without the concurrent
receipt of securities (or other property) or cash. In such circumstances, the
Trustee shall have no responsibility for nonreceipt of payment (or late payment)
or nondelivery of securities or other property (or late delivery) by the
counterparty.


Section 8. Disposition of Income.


During the term of this Trust, all income received by the Trust with respect to
each Deferred Compensation Account, net of expenses and taxes, shall be
accumulated and reinvested in and for the benefit of such Deferred Compensation
Account according to the procedures and valuation provisions as are applicable
under the Company’s dividend reinvestment plan from time to time. In order to
comply with this requirement, the Trustee is authorized to deposit Stock held by
it in one or more accounts under the Company’s dividend reinvestment plan. The
Trustee shall have no liability to anyone whatsoever for any failure of the
Company, any administrator or any other agent of the Company to adhere to the
provisions of the Company’s dividend reinvestment plan.


Section 9. Accounting by Trustee.


The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within sixty (60) days following the close of each
calendar year and within ninety (90) days after the removal or resignation of
the Trustee, the Trustee shall deliver to the Company a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in
 
 
-8-

--------------------------------------------------------------------------------

 
the Trust at the end of such year or as of the date of such removal or
resignation, as the case may be. If, within 120 days after the Trustee mails to
the Company a statement with respect to the Trust, the Company has not given the
Trustee written notice of any exception or objection thereto, the statement
shall be deemed to have been approved, and in such case, the Trustee shall not
be liable for any matters in such statements. The Company or its agent shall
have the right at its own expense and with prior written notice to the Trustee
to inspect the Trustee's books and records directly relating to the Trust Fund
during normal business hours.


Section 10. Responsibility of Trustee.


(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plans (as certified to the Trustee by the Company) or this
Trust and is given in writing by the Company. In the event of a dispute between
the Company and a third party, the Trustee may apply to a court of competent
jurisdiction to resolve the dispute.


(b) The Trustee is not a party to and has no duties or responsibilities under
any Plan other than those that may be expressly contained in this Trust
Agreement. In any case in which a provision of this Trust Agreement conflicts
with any provision in any Plan or Plans, this Trust Agreement shall control.


(c) The Trustee shall not be responsible for the title, validity or genuineness
of any property or evidence of title thereto received by it or delivered by it
pursuant to this Trust Agreement and shall be held harmless in acting upon any
notice, request, direction, instruction, consent, certification or other
instrument believed by it to be genuine and delivered by the proper party or
parties.


(d) The Company agrees to indemnify and hold harmless the Trustee, its parent,
subsidiaries and affiliates, and each of their respective officers, directors,
employees and agents from and against all liability, loss and expense, including
reasonable attorneys' fees and expenses incurred by the Trustee or any of the
foregoing indemnitees arising out of or in connection with this Trust Agreement,
except as a result of the Trustee's own negligence, willful misconduct, bad
faith or breach of this Agreement or of its fiduciary duties. The Trustee shall
be fully indemnified by the Company for any action taken in accordance with, or
any failure to act in the absence of, the Company's or an investment manager's
directions. If the Trustee undertakes or defends any litigation arising in
connection with this Trust, the Company agrees to indemnify the Trustee against
the Trustee's costs, expenses and liabilities (including, without limitation,
attorneys' fees and expenses) relating thereto and to be primarily liable for
such payments except where the Trustee is determined to be liable due to its
negligence, willful misconduct, bad faith, or breach of this Trust Agreement or
of its fiduciary duties. If the Company does not pay such costs, expenses and
liabilities in a reasonably timely manner, the Trustee may obtain payment from
the Trust. This Section 10(d) shall survive the termination of this Trust
Agreement. The
 
 
-9-

--------------------------------------------------------------------------------

 
provisions of this subsection shall supplement and shall not restrict the
application of any other provisions of this Trust Agreement providing for
indemnification, hold-harmless or release of the Trustee, and in the event of a
conflict in application of this subsection and any other such provision, the
provision most protective to the Trustee shall control.


(e) The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder
and as a part of its reimbursable expenses under this Agreement, pay counsel's
reasonable compensation and expenses. The Trustee shall be entitled to rely on
and may act upon advice of counsel on all matters, and shall be without
liability for any action reasonably taken or omitted pursuant to such advice.


(f) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals, including affiliates, to assist it
in performing any of its duties or obligations hereunder.


(g) The Trustee shall have without exclusion, all powers conferred on Trustees
by applicable law, unless expressly provided otherwise herein, provided,
however, that if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.


(h) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of Section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.


(i) Notwithstanding anything in this Trust Agreement to the contrary contained
herein, the Trustee shall not be responsible or liable for any losses to the
Trust resulting from any event beyond the reasonable control of the Trustee, its
agents or custodians, including but not limited to nationalization, strikes,
expropriation, devaluation, seizure, or similar action by any governmental
authority, de facto or de jure; or enactment, promulgation, imposition or
enforcement by any such governmental authority of currency restrictions,
exchange controls, levies or other charges affecting the Trust's property; or
the breakdown, failure or malfunction of any utilities or telecommunications
systems; or any order or regulation of any banking or securities industry
including changes in market rules and market conditions affecting the execution
or settlement of transactions; or acts of war, terrorism, insurrection or
revolution; or acts of God; or any other similar event; or any action or
omission taken by the Trustee consistent with the provisions of this Trust
Agreement.


(j) The Trustee shall not be liable for any act or omission of any other person,
except to the extent that such person is an agent of the Trustee (not appointed
pursuant to the direction of the Company or an investment manager) or under the
control of the Trustee, in carrying out any responsibility imposed upon such
person and under no circumstances shall the Trustee be liable for any indirect,
consequential, or special damages with respect to its role as Trustee.


 
-10-

--------------------------------------------------------------------------------

 
(k) The Trustee shall not be obligated to monitor, or to advise or give any
notices to any Participant with respect to, the Stock, the Company or the market
value, trading prices or other events affecting the Stock or the Company.


(l) The provisions of this Section shall survive the termination of this Trust
Agreement.


Section 11. Compensation and Expenses of Trustee.


The Company shall pay all Trustee's fees and expenses necessary for the Trustee
to fulfill its duties hereunder as mutually agreed between the parties. If not
so paid within sixty (60) days after an invoice is sent to the Company, the fees
and expenses shall be paid from the Trust. The Company acknowledges that as part
of the Trustee's compensation, the Trustee may earn interest on balances
including disbursement balances and balances arising from purchase and sale
transactions. If the Trustee advances cash or securities to the Trust for any
purpose, or in the event that the Trustee shall incur or be assessed taxes,
interest, charges, expenses, assessments, or other liabilities in connection
with the performance of this Trust Agreement, except such as may arise from its
own negligent failure to act or willful misconduct, any property at any time
held in the Trust Fund shall be, to the extent of the advance, security therefor
and the Trustee shall be entitled to collect from the Trust sufficient cash for
reimbursement, and if such cash is insufficient, dispose of the assets of the
Trust Fund to the extent necessary to obtain reimbursement. To the extent the
Trustee advances funds to the Trust for disbursements or to effect the
settlement of purchase transactions, the Trustee shall be entitled to collect
from the Trust either (i) with respect to domestic assets, an amount equal to
what would have been earned on the sums advanced (an amount approximating the
"federal funds" interest rate) or (ii) with respect to non-domestic assets, the
rate applicable to the appropriate foreign market.


Section 12. Change of Control


(a) For purposes of this Agreement, a "Change of Control" shall mean any one or
more of the following with respect to the Company:


(1) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934 (the "Exchange Act") (or any successor
provision) as it may be amended from time to time;


(2) any "persons" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act in effect on the date first written above), other than Company, its
primary wholly owned subsidiary bank (“Bank’) or any "person" who on the date
hereof is a director of officer of Company or Bank, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Company representing 25% or more of the combined
voting power of Company's then outstanding securities; or


(3) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of Company or Bank
cease for any
 
 
-11-

--------------------------------------------------------------------------------

 
reason to constitute at least a majority thereof, unless the election of each
director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period.


(b) The Company shall have the duty to inform the Trustee in writing upon the
occurrence of a Change of Control. The Trustee shall be entitled to conclusively
rely upon such written certification of the Company and shall have no
responsibility or liability for determining whether a Change of Control has
occurred.


Section 13. Resignation and Removal of Trustee.


(a) The Trustee may resign at any time by written notice to the Company, which
shall be effective sixty (60) days after receipt of such notice unless the
Company and the Trustee agree otherwise.


(b) The Trustee may be removed by the Company on sixty (60) days notice or upon
shorter notice accepted by the Trustee, except that after a Change of Control as
defined herein, the Trustee may not be removed by the Company for one year.


(c) Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within ninety (90) days after receipt of the
notice of resignation, removal or transfer, unless the Company extends the time
limit.


(d) If the Trustee resigns or is removed, a successor shall be appointed in
accordance with Section 14 hereof by the effective date of resignation or
removal under paragraphs (a) or (b) of this Section. If no such appointment has
been made, the Trustee may apply to a court of competent jurisdiction for
appointment of a successor or for instructions. The Trustee shall continue to
fulfill its duties hereunder and shall receive compensation pursuant to Section
11 until the successor's appointment is effective. All expenses of the Trustee
in connection with the proceeding shall be allowed as administrative expenses of
the Trust.


(e) If the Trustee resigns within one year of a Change of Control, as defined
herein, the Trustee shall select a successor Trustee in accordance with the
provisions of Section 14(c) hereof prior to the effective date of the Trustee's
resignation.


Section 14. Appointment of Successor.


(a) If the Trustee resigns or is removed in accordance with Section 13 (a) or
(b) hereof, the Company shall appoint any third party, such as a bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace the Trustee upon such resignation or
removal. The appointment shall be effective when accepted in writing by the new
Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The former Trustee shall execute
any instrument necessary or reasonably requested by the Company or the successor
Trustee to evidence the transfer.


 
-12-

--------------------------------------------------------------------------------

 
(b) The successor Trustee need not examine the records and acts of any prior
Trustee and shall not be responsible for and the Company shall indemnify and
defend the successor Trustee from any claim or liability resulting from any
action or inaction of any prior Trustee or from any other past event, or any
condition existing at the time it becomes successor Trustee.


(c) If the Trustee resigns pursuant to the provisions of Section 13(e) hereof
and selects a successor Trustee, the Trustee may appoint any third party such as
a bank trust department or other party that may be granted corporate trustee
powers under state law. The appointment of a successor Trustee shall be
effective when accepted in writing by the new Trustee. The new Trustee shall
have all the rights and powers of the former Trustee, including ownership rights
in Trust assets. The former Trustee shall execute any instrument necessary or
reasonably requested by the successor Trustee to evidence the transfer.


Section 15. Amendment or Termination.


(a) Subject to Section 15(c), this Trust Agreement may be amended by a written
instrument which is executed by the Trustee and Company and which recites that
it is an amendment to this Trust Agreement. Notwithstanding the foregoing, no
such amendment shall conflict with the terms of any Plan (as certified to the
Trustee by the Company) or shall make the Trust revocable.


(b) The Trust shall not terminate until the date on which the Participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
any Plan (as certified to the Trustee by the Company). Upon termination of the
Trust any assets remaining in the Trust shall be returned to the Company.


(c) Notwithstanding any other provision in this Trust Agreement, this Trust
Agreement may not be amended within one year after the occurrence of a Change of
Control, unless the Trustee determines, in its discretion, that such amendment
is necessary for the administration of the trust and does not conflict with or
alter the provisions of any Plan.


Section 16. Miscellaneous.


(a) Neither the Company nor the Trustee may assign this Trust Agreement without
the prior written consent of the other, except that the Trustee may assign its
rights and delegate its duties hereunder to any corporation or entity which
directly or indirectly is controlled by, or is under common control with, the
Trustee. This Trust Agreement shall be binding upon, and inure to the benefit
of, the Company and the Trustee and their respective successors and permitted
assigns. Any entity which shall by merger, consolidation, purchase, or
otherwise, succeed to substantially all the trust business of the Trustee shall,
upon such succession and without any appointment or other action by the Company,
be and become successor trustee hereunder, upon notification to the Company


(b) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.


 
-13-

--------------------------------------------------------------------------------

 
(c) Benefits payable to Participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process


(d) Notwithstanding anything to the contrary contained elsewhere in this Trust
Agreement, any reference to a Plan or Plan provisions which require knowledge or
interpretation of the Plan shall impose a duty upon the Company to communicate
such knowledge or interpretation to the Trustee. The Trustee shall have no
obligation to know or interpret any portion of any Plan and shall in no way be
liable for any proper action taken contrary to any Plan.


(e) This Trust Agreement shall be governed by and construed in accordance with
the internal laws of the Commonwealth of Pennsylvania (without reference to
rules of conflicts of law or choice of law) and applicable federal law. The
parties hereby expressly waive, to the full extent permitted by applicable law,
any right to trial by jury with respect to any judicial proceeding arising from
or related to this Trust Agreement.


Section 17. Reliance of Representations.


(a) The Company and the Trustee each acknowledge that the other will be relying,
and shall be entitled to rely, on the representations, undertakings and
acknowledgments of the other as set forth in this Trust Agreement. The Company
and the Trustee each agree to notify the other promptly if any of its
representations, undertakings, or acknowledgments set forth in this Trust
Agreement ceases to be true.


(b) The Company and the Trustee hereby each represent and warrant to the other
that it has full authority to enter into this Agreement upon the terms and
conditions hereof and that the individual executing this Trust Agreement on
their behalf has the requisite authority to bind the Company and the Trustee to
this.


IN WITNESS WHEREOF, the parties have duly executed this Trust Agreement as of
the date first set forth above.


DNB FINANCIAL CORPORATION
 
By: ____________________________
Name: ______________________
Title: _______________________
DNB FIRST, NATIONAL ASSOCIATION, as Trustee
 
By: ____________________________
Name: ______________________
Title: _______________________




 
-14-

--------------------------------------------------------------------------------

 

APPENDIX A
to
RABBI TRUST AGREEMENT
between
DNB FINANCIAL CORPORATION
and
DNB FIRST, NATIONAL ASSOCIATION


Name(s) of Plans:


1.
DNB Financial Corporation Incentive Equity and Deferred Compensation Plan
adopted effective November 24, 2004.



2.
Deferred Compensation Plan for Directors of DNB Financial Corporation adopted
effective October 1, 2006.



3.
DNB Financial Corporation Deferred Compensation Plan adopted effective October
1, 2006.



-15-

--------------------------------------------------------------------------------
